Case 5:19-cr-00106-DAE Document8 Filed 02/15/19 Page 1 of 2
AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No. ‘ =
ON SAL 19. MT ~ 0 0131 - HTB
PROOF OF SERVICE

This subpoena for (name of individual and title, if any) Dre : AL m) COMA fs Ufo

was received by me on (date) cl [14 / g .

rs
© I served the subpoena by delivering a copy to the named person as follows: Lops Lr be YX

 

19930 ConPonate Ward DA.

Sant Low fopiio | J erxas On (date) 2 / / Sd of F ; or

©) I returned the subpoena unexecuted because:

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

paer 2/7/19 14, A: fof

Server's siBnature

71, [tow J, Beetle, S2:

Printed name and title

Ve eee K/o-+
Mee ad Basle, 7X V§EI30

Server's address _
SCH) GAS

Additional information regarding attempted service, etc:
Case 5:19-cr-00106-DAE Document 8 Filed 02/15/19 Page 2 of 2

AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case

UNITED STATES DISTRICT COURT

 

for the
United States of America )
Vv. )
) CaseNo. SA: LA-MS —-OO13S)-HSE
Ben duty  Fogarb )
Defendant )

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: ly€oma Aov¥o M.D.
12F%zo CokrorATe Woons De.
Sta Anremo, TY te es9q

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

| Place of Appearance: GSS €&- C&sne E. Cusvesr Beyp| Courtroom No.: fe
Sv Awromo , TS 7AE2SOG “Date and Time: 2 — 1% 14 2° 30 PM

 

 

4
i

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable): hy AND ALLE POCéumEIS FELATI“G 1O THE ASSESS EET, FULLTION,

THEEAPY. And | E PUGNOS(S OF Ben duty Bagdeb , IWELYODING, BT WOT
Limire TO VOTES, MEnicar FERS, INAEE Febus, varvdiow
Doel MMEWTS, SSIES MET DOCUMENTS, TEELAPY botv MEWS Ny
DiAGveH$es bocuMErts, ETC.

ae 2 =. 24-19

Ie
Clann Sy

Signathre of C lerk or Deputy Clerk

 

 

The name, address, e-mail, and telephone number of the attorney representing (name of party) BEw dat [ar
Eo 6ARD , who requests this subpoena, are:

/Mchséte MoPe.s

ZU W- Suv Awromo Sr-
New Peayvras , TK TE1SO
MMb6RRLS COMM BiBLAW » COM
CBSO) 626 - F774
